The solicitor then produced in the court below the record of conviction alleged in his counterplea, and proved the averments of fact, which are also admitted by the prisoner, and moved for judgment.
The presiding judge refused to pronounce any judgment against the prisoner, ordered the judgment to be arrested and the prisoner to be discharged; whereupon the solicitor appealed to this Court.
The principal question in this case, whether the Superior Courts have jurisdiction of the offense charged against the prisoner, was decided at the last term, in S. v. Adams. ante 188, and it was then considered that the county court alone could take original cognizance of the offense. If the slave is charged with the second offense, so as to incur the punishment of death under the act, it ought to be so stated in the indictment, that it might appear on the face of the record that the court had jurisdiction. At present the indictment discloses a criminal charge, which is confined expressly to the county courts. The judgment must be
PER CURIAM.                                   Affirmed.
(617)